        


Exhibit 10.36

FRANK’S INTERNATIONAL N.V.
EMPLOYEE RESTRICTED STOCK UNIT (RSU) AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT including Exhibit A (this “Agreement”)
evidences an award made as of the _____ day of _________________________ (the
“Date of Grant”), between FRANK’S INTERNATIONAL N.V., a limited liability
company organized in the Netherlands (the “Company”), and
____________________________ (the “Employee”). The Company and Employee may be
referred to individually as “Party,” and/or collectively as the “Parties.”
1.The Grant. Pursuant to the FRANK’S INTERNATIONAL N.V. 2013 LONG-TERM INCENTIVE
PLAN, as the same may be amended from time to time (the “Plan”), and subject to
the conditions set forth below, the Company hereby awards to Employee, effective
as of the Date of Grant, an award consisting of an aggregate number of
________________ restricted stock units (the “Restricted Stock Units” or
“RSUs”), whereby each Restricted Stock Unit represents the right to receive one
share of the Company’s common stock, par value €0.01 per share (“Common Stock”),
plus the potential rights to Dividend Equivalents set forth in Section 3(e)
hereof, in accordance with the terms and conditions set forth herein and in the
Plan (the “Award”). To the extent any provision of this Agreement conflicts with
the expressly applicable terms of the Plan, those terms of the Plan shall
control, and if necessary, the applicable terms of this Agreement shall be
deemed amended so as to carry out the purpose and intent of the Plan.
2.    Definitions. Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings given to them in
the Plan. In addition to the terms defined in the body of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:
(a)    “Cause” shall have the meaning set forth in any written employment or
consulting agreement between the Company (or one of its affiliates) and
Employee. If Employee is not party to such an agreement that defines these
terms, then for purposes of this Agreement, “Cause” shall mean a determination
by the Company or its employing affiliate (the “Employer”) that Employee (i) has
engaged in gross negligence, gross incompetence, or misconduct in the
performance of Employee’s duties with respect to the Employer or any of their
affiliates; (ii) has failed without proper legal reason to perform Employee’s
duties and responsibilities to the Employer or any of its affiliates; (iii) has
breached any material provision of this Agreement or any written agreement or
corporate policy or code of conduct established by the Employer or any of its
affiliates; (iv) has engaged in conduct that is, or could reasonably expected to
be, materially injurious to the Employer or any of its affiliates; (v) has
committed an act of theft, fraud, embezzlement, misappropriation, or breach of a
fiduciary duty to the Employer or any of its affiliates; or (vi) has been
convicted of, pleaded no contest to, or received adjudicated probation or
deferred adjudication in connection with a crime involving fraud, dishonesty, or
moral turpitude or any felony (or a crime of similar import in a foreign
jurisdiction).
(b)    “Disability” shall have the meaning set forth in any written employment
or consulting agreement between the Company (or one of its affiliates) and
Employee. If Employee is not party to such an agreement that defines these
terms, then for purposes of this Agreement, “Disability” shall mean Employee
being unable to perform Employee’s duties or fulfill Employee’s obligations
under the terms of his/her employment by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six months as
determined by the Employer and certified in writing by a competent medical
physician selected by the Employer.
(c)    “Forfeiture Restrictions” shall have the meaning specified in Section
3(a) hereof.
(d)    “Involuntary Termination” shall mean a termination of Employee’s
employment by the Company or an affiliate for a reason other than for Cause.




--------------------------------------------------------------------------------



(e)    “Section 409A” shall mean Section 409A of the Internal Revenue Code of
1986, as amended.
(f)    “Executive Severance Plan” shall mean the Company’s Executive
Change-In-Control Severance Plan.
(g)    “Special Vesting Agreement” means an agreement in which the Company, in
its sole discretion, elects to permit some or all of Employee’s RSUs to continue
vesting following Employee’s employment with the Company or with an affiliate,
as applicable, in exchange for Employee’s strict compliance with designated
post-termination conditions, as determined by the Company pursuant to a written
agreement executed at the time the Participant’s termination of employment
occurs.
3.    Restricted Stock Units. By acceptance of this Restricted Stock Unit award,
Employee agrees with respect thereto as follows:
(a)    Forfeiture Restrictions. The Restricted Stock Units are restricted in
that they may not be sold, assigned, pledged, exchanged, hypothecated, or
otherwise alienated or transferred, encumbered, or disposed of, and in the event
of termination of Employee’s employment or service with the Company for any
reason other than death or Disability, or, to the extent provided in Section
3(c) below, on account of an Involuntary Termination, Employee shall, for no
consideration, forfeit to the Company all Restricted Stock Units to the extent
then subject to the Forfeiture Restrictions. The prohibition against transfer
and the obligation to forfeit and surrender Restricted Stock Units to the
Company upon termination of employment or services as provided in this Section
3(a) are herein referred to as the “Forfeiture Restrictions.” The Forfeiture
Restrictions shall be binding upon and enforceable against any transferee of
Restricted Stock Units.
(b)    Lapse of Forfeiture Restrictions (Vesting). Provided that Employee has
been continuously employed by the Company from the Date of Grant through the
scheduled Lapse (Vesting) Date set forth in the following schedule, and in
compliance with Exhibit A and all other agreements or obligations to the
Company, the Forfeiture Restrictions shall lapse, and the Restricted Stock Units
will vest, with respect to a percentage of the Restricted Stock Units determined
in accordance with the following schedule:
 
 
 
Percentage of Total Number
 
 
 
 
of RSUs as to Which
 
Lapse (Vesting) Date
 
Forfeiture Restrictions Lapse
 
 
 
 
 
 
 
[TBD]
 
 
[TBD]
 
 
 
 
 
 
 
 

Except as provided in Subsection (c) below, the Company will issue one share of
Common Stock to Employee on the date each RSU is scheduled to become vested
under this Section 3(b). Any Restricted Stock Units with respect to which the
Forfeiture Restrictions do not lapse in accordance with the preceding provisions
of this Section 3(b) (and any associated unvested dividend equivalents) shall be
forfeited to the Company for no consideration as of the date of the termination
of Employee’s employment with the Company.
(c)    Accelerated Vesting.
(1)    Death. If Employee’s employment with the Company is terminated by reason
of death, then the Forfeiture Restrictions shall lapse with respect to 100% of
the Restricted Stock Units effective on the date such death occurs and
Employee’s RSUs shall be settled in the manner provided under Section 3(d)
below.

2



--------------------------------------------------------------------------------



(2)    Disability. If Employee’s employment with the Company is terminated by
reason of Disability, then the Forfeiture Restrictions shall lapse with respect
to 100% of the Restricted Stock Units effective as of the date of Employee’s
“separation from service” (as defined under the Section 409A) and Employee’s
RSU’s shall be settled in the manner provided under Section 3(d) below on the
dates such awards were scheduled to become vested under Section 3(b) above.
(3)    Change in Control. If a Change in Control occurs and Employee is a
participant in the Executive Severance Plan, then the terms of Section 3 of such
plan are hereby incorporated by reference into this Agreement. If Employee is
not a participant in the Executive Severance Plan and his/her employment with
the Company is terminated during the twenty-four month period immediately
following the date the Change in Control occurs due to an Involuntary
Termination, then the Forfeiture Restrictions shall lapse with respect to 100%
of the Restricted Stock Units effective as of the date of Employee’s “separation
from service” (as defined under the Section 409A) and Employee’s RSUs shall be
settled in the manner provided under Section 3(d) below.
(4)     Involuntary Termination. If Employee’s employment with the Company is
terminated due to an Involuntary Termination, then Company may, in its complete
discretion, elect to enter into a Special Vesting Agreement with Employee
pursuant to which the Forfeiture Restrictions shall not lapse upon such
termination of employment, but instead this Award shall continue to remain
outstanding and Employee will be treated, solely for purposes of satisfying the
requirements for a lapse of Forfeiture Restrictions under Section 3(b), as
continuing in the employment of the Company throughout the period during which
he/she continuously satisfies the obligations set forth in Exhibit A attached
hereto and incorporated herein by reference as part of this Agreement. As
further condition to receiving any Special Vesting Agreement, Employee shall
provide a release of all claims against the Company in a form acceptable to the
Company, upon entering the Special Vesting Agreement, as well as upon the last
date on which the Forfeiture Restrictions lapse, and also Employee must
continuously comply with any other obligations to, or agreements with, the
Company.
(d)    Payments. Subject to compliance with all terms of this Agreement and
Exhibit A, as soon as reasonably practicable after (i) each scheduled Lapse
(Vesting) Date with respect to the specified number of Restricted Stock Units as
provided in Section 3(b) hereof (but in no event later than the end of the
calendar year in which the Forfeiture Restrictions so lapse), (ii) the date of
Employee’s death, or (iii) to the extent provided in Section 3(c)(4), the date
Employee is Involuntarily Terminated, the Company shall cause to be issued to
Employee with respect to each share of Common Stock covered by each such
Restricted Stock Unit one share of Common Stock registered in Employee’s name.
The Company shall deliver the shares of Common Stock in book-entry form, with
such legends or restrictions thereon as the Committee may determine to be
necessary or advisable in order to comply with applicable securities laws.
Employee shall complete and sign any documents and take any additional action
that the Company may request to enable it to deliver shares of Common Stock on
Employee’s behalf. In the event that all or part of the Restricted Stock Units
granted pursuant to this Agreement provides for a deferral of compensation
within the meaning of the Section 409A, it is the general intention, but not the
obligation, of the Company to design this Award to comply with the Section 409A
and such Award should be interpreted accordingly. Notwithstanding anything to
the contrary contained herein, in the event that Employee is a “specified
employee” (as defined under the Section 409A) when Employee becomes entitled to
a payment or settlement under the Award which is subject to the Section 409A on
account of a “separation from service” (as defined under the Section 409A), to
the extent required by the Code, such payment shall not occur until the date
that is six months plus one day from the date of such separation from service.
Any amount that is otherwise payable within the six-month period described
herein will be aggregated and paid in a lump sum without interest. Further, for
purposes of the Section 409A, each payment or settlement of any portion of the
Restricted Stock Units under this Agreement shall be treated as a separate
payment of compensation.

3



--------------------------------------------------------------------------------



(e)    Dividend Equivalents. In the event the Company declares and pays a
dividend in respect of its outstanding shares of Common Stock and, on the record
date for such dividend, Employee holds Restricted Stock Units granted pursuant
to this Agreement that have become vested pursuant to Section 3(c) hereof and
have not been settled in accordance with Section 3(d) hereof, Employee shall be
entitled to receive a payment, subject to compliance with all terms of this
Agreement as well as Section 4 hereof, in respect of the number of shares of
Common Stock relating to such vested Restricted Stock Units, with such Dividend
Equivalent payment being made in the amount and form that such payment would
have been made if, as of such record date, Employee actually held the underlying
shares of Common Stock related to the portion of the vested Restricted Stock
Units that have not been settled or forfeited as of such record date. Such
Dividend Equivalent payment shall be made commensurate with the date the Company
pays such dividend in respect of its outstanding shares of Common Stock
(however, in no event shall the Dividend Equivalents be paid later than the
earlier of 30 days following, or the end of the calendar year that includes, the
date on which the Company pays such dividends to its shareholders generally).
(f)    Restrictive Covenants. Employee acknowledges and recognizes the highly
competitive nature of the businesses of the Company and accordingly agrees, in
his/her capacity as an employee and equity holder in the Company, to the
provisions of Exhibit A to this Agreement. Employee acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of Exhibit A or any other similar obligations Employee has towards
the Company under applicable law or other agreements (which includes any attempt
to have any provision in Exhibit A or other similar obligations of Employee
declared overbroad or unenforceable) (a “Restrictive Covenant Violation”) would
be available but inadequate and the Company would suffer irreparable damages as
a result of such a Restrictive Covenant Violation. In recognition of this fact,
Employee agrees that, in the event of a Restrictive Covenant Violation, in
addition to any remedies available to the Company under law, including damages
and attorneys’ fees, remedies available the Company, without posting any bond,
shall be to (i) cease making any dividend or other payments or providing any
benefit otherwise required by this Agreement; (ii) terminate future vesting and
cause forfeiture of all vested and unvested RSUs and common stock issued or
issuable under this Agreement without consideration, (iii) cause forfeiture of
the gross value of the common stock issued to Employee in the one year period
prior to the Restrictive Covenant Violation (determined as of the date such
stock was issued to Employee and using the Fair Market Value (as defined in the
Plan) of the Company’s common stock on that date), (iv) receive repayment of any
cash payments made to Employee with respect to the RSUs during the prior twelve
month period, (v) obtain a temporary restraining order, temporary or permanent
injunction or (vi) specific performance or any other equitable remedy which may
then be available.
(g)    Corporate Acts. The existence of the Restricted Stock Units shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization,
or other change in the Company’s capital structure or its business, any merger
or consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange, or other
disposition of all or any part of its assets or business, or any other corporate
act or proceeding.
4.    Withholding of Tax. To the extent that the receipt of the Restricted Stock
Units (or any Common Stock or dividend equivalents related thereto) or the lapse
of any Forfeiture Restrictions results in compensation, income or wages to
Employee for federal, state, or local tax purposes, Employee shall deliver to
the Company at the time of such receipt or lapse, as the case may be, such
amount of money as the Company may require to meet its minimum obligation under
applicable tax laws or regulations, and if Employee fails to do so (or if
Employee instructs the Company to withhold cash or stock to meet such
obligation), the Company shall withhold from any cash or stock remuneration
(including withholding any shares of the Common Stock distributable to Employee
under this Agreement) then or thereafter payable to Employee,

4



--------------------------------------------------------------------------------



any tax required to be withheld by reason of such resulting compensation income
or wages. The Company is making no representation or warranty as to the tax
consequences to Employee as a result of the receipt of the Restricted Stock
Units, the treatment of dividend equivalents, the lapse of any Forfeiture
Restrictions, or the forfeiture of any Restricted Stock Units pursuant to the
Forfeiture Restrictions.
5.    No Shareholder Rights. The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle Employee to any rights of a holder of
Common Stock prior to the date that shares of Common Stock are issued to
Employee in settlement of the Award. Employee’s rights with respect to the
Restricted Stock Units shall remain forfeitable as stated in this Agreement.
6.    Clawback. Notwithstanding any provisions in the Agreement to the contrary,
any compensation, payments, or benefits provided hereunder (or profits realized
from the sale of the Common Stock delivered hereunder), whether in the form of
cash or otherwise, shall be subject to a clawback to the extent necessary to
comply with the requirements of any applicable law, including but not limited
to, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
section 304 of the Sarbanes Oxley Act of 2002, or any regulations promulgated
thereunder, as well as pursuant to the terms of this Agreement in the event of a
Restrictive Covenant Violation.
7.    Employment Relationship. For purposes of this Agreement (except as
otherwise provided in Section 3(c)(4) hereof), Employee shall be considered to
be in the employment of the Company as long as Employee remains an employee of
either the Company or a Subsidiary. Without limiting the scope of the preceding
sentence, it is specifically provided that Employee shall be considered to have
terminated employment or service with the Company at the time of the termination
of the “Subsidiary” status of the entity or other organization that employs or
engages Employee. Nothing in the adoption of the Plan, nor the award of the
Restricted Stock Units thereunder pursuant to this Agreement, shall confer upon
Employee the right to continued employment by or service with the Company or
affect in any way the right of the Company to terminate such employment or
service at any time. Unless otherwise provided in a written employment or
consulting agreement or by applicable law, Employee’s employment by or service
with the Company shall be on an at-will basis, and the employment or service
relationship may be terminated at any time by either Employee or the Company for
any reason whatsoever, with or without cause or notice. Any question as to
whether and when there has been a termination of such employment or service, and
the cause of such termination, shall be determined by the Committee or its
delegate, in its sole discretion, and its determination shall be final.
8.    Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Employee, such
notices or communications shall be effectively delivered if hand delivered to
Employee at Employee’s principal place of employment or if sent by registered or
certified mail or other mail delivery method that provides a receipt, to
Employee at the last address Employee has filed with the Company. In the case of
the Company, such notices or communications shall be effectively delivered if
sent by registered or certified mail or other mail delivery service that
provides a receipt, to the General Counsel of Company at its principal executive
offices.
9.    Entire Agreement; Amendment. This Agreement (including Exhibit A) and the
documents incorporated by reference herein replace and merge all previous
agreements and discussions relating to the same or similar subject matters
between Employee and the Company and constitute the entire agreement between
Employee and the Company with respect to the subject matter of this Agreement,
except as otherwise provided herein. This Agreement including Exhibit A may not
be modified in any respect by any verbal statement, representation or agreement
made by any employee, officer, or representative of the Company or by any
written agreement unless signed by an officer of the Company who is expressly
authorized by the Company to execute such document. The foregoing
notwithstanding, this Agreement does not modify or

5



--------------------------------------------------------------------------------



replace in any way any obligations Employee has to the Company or its related
entities, under any agreement or applicable law, for non-disclosure,
non-competition, non-solicitation, or non-interference.
10.    Severability. If any part of this Agreement including Exhibit A is found
to be unenforceable by a court of competent jurisdiction, then such
unenforceable portion will be modified to be enforceable, or severed from this
Agreement if it cannot be modified, and such modification or severance shall
have no effect upon the remaining portions of this Agreement and Exhibit A which
shall remain in full force and effect.
11.    No Waiver. No failure by either Party at any time to give notice of any
breach by the other Party of, or to require compliance with, any condition or
provision of this Agreement shall (i) be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time or (ii) preclude insistence upon strict compliance in the future.
12.    Binding Effect; Survival. The provisions of Sections 3(f) and 6 and
Exhibit A shall survive the lapse of the Forfeiture Restrictions without
forfeiture. This Agreement and Exhibit A shall be binding upon and shall inure
to the benefit of the Company, and automatically to any other person,
association, or entity which may hereafter acquire or succeed to all or
substantially all of the business or assets of the Company by any means whether
direct or indirect, by purchase, merger, consolidation, or otherwise. Employee’s
obligations under this Agreement and Exhibit A are personal and such obligations
of Employee shall not be voluntarily or involuntarily assigned, alienated, or
transferred by Employee without the prior written consent of the Company.
13.    Governing Law/Forum/Jury Waiver. The Parties agree and acknowledge that
this Exhibit A shall be governed by, and construed in accordance with, the laws
of the State of Texas, without regard to conflicts of laws principles. With
respect to any claim or dispute arising out of or related to this Agreement or
Exhibit A, the Parties hereby consent to the exclusive jurisdiction, forum and
venue of the state and federal courts located in Harris County, Texas, unless
another forum or venue is required by law. Both the Company and Employee agree
to waive a trial by jury of any or all issues arising under or connected with
this Agreement or Exhibit A, and consent to trial by the judge.
IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.
 
FRANK'S INTERNATIONAL N.V.
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
 
 
 
 


6



--------------------------------------------------------------------------------





EXHIBIT A TO RSU AGREEMENT
NON-DISCLOSURE, NON-COMPETITION, AND NON-SOLICITATION OBLIGATIONS DURING AND
FOLLOWING EMPLOYMENT
1.    Defined Terms; Employment Relationship; Application of Exhibit A.
Capitalized terms used in this Exhibit A that are not defined in this Exhibit A
shall have the meanings assigned to such terms in the Restricted Stock Unit
Agreement to which this Exhibit A is attached (the “RSU Agreement”). This
Exhibit A shall apply during the period of Employee’s ongoing employment with
the Company and, as provided below, during the designated period after such
employment ends. This Exhibit A does not modify or relieve Employee from any
other restrictive covenants contained in any other agreement between Employee
and the Company and any of its affiliates.
As used in this Exhibit A, the following terms shall have the following
meanings:
(a)    “Company Business” includes, but not limited to, the land operations,
offshore operations, tubular sales, casing installation, completion
installation, and specialty products divisions of the Company’s business as well
as Company’s current and planned (future) bids, projects, contracts, and
relationships with its customers and potential customers; provided, however,
that if Employee’s termination of employment occurs within 60 days following the
occurrence of a Change in Control, “Company Business” shall mean the business
described in this Section (a) as in existence immediately prior to the Change in
Control.
(b)    “Competing Business” means any business, individual, partnership, firm,
corporation, or other entity which is similar to, or competitive with, the
Company Business in the Restricted Area. In no event will the Company or any of
its affiliates be deemed a Competing Business. For further clarity, Competing
Business shall include the design, sales, marketing, fabrication, installation,
provision, repair, or manufacturing of products or services similar to or
functionally equivalent to those designed, sold, installed, repaired,
fabricated, manufactured, produced, provided, marketed or licensed by the
Company. Competing Business shall not include any services or products of the
Company in which Employee had no responsibility, no involvement and about which
he/she had no access to Confidential Information.
(c)    “Confidential Information” includes any information about the Company
that has not been intentionally publicly disclosed by the Company; knowledge,
data, trade secrets, proprietary information, or information provided to the
Company by its customers, suppliers, contractors, subcontractors, business
partners, agents or representatives (regardless of whether the Company is
contractually obligated to keep such information confidential). Confidential
Information includes, without limitation, information relating to the services,
products, policies, practices, pricing, costs, suppliers, vendors, methods,
processes, techniques, finances, administration, employees, devices, trade
secrets and operations of the Company, any inventions, modifications,
discoveries, designs, developments, improvements, processes, software programs,
work of authorship, documentation, formula, data, technique, know-how, secret or
intellectual property right by any Company employee, Company customers or
potential customers, marketing, sales activities, development programs,
promotions, manufacturing, machining, drawings, future and current plans
regarding business and customers, e-mails, notes, manufacturing documents,
engineering documents, formulas, financial statements, bids, projects reports,
handling documentation, machinery and compositions, all financial data relating
to the Company, business methods, accounting and tracking methods, books,
inventory handling procedure, credit, credit procedures, indebtedness, financing
procedures, investments, trading, shipping, production, processing, welding,
fabricating, assembling, domestic and foreign operations, customer and vendor
and supplier lists, data storage in any medium (electronically, hard copy)
contact information, lab reports, lab work, and any data or materials used in
and created during the development of

7



--------------------------------------------------------------------------------



any of the aforementioned materials or processes. Confidential Information may
include but is not limited to the areas of piping and fabrication, connectors,
hammers, casing equipment, cementing equipment, laydown equipment, completion
equipment, manipulating and handling tubulars, drilling of subterranean and
offshore wells, energy exploration, energy drilling, energy production, and the
processing of hydrocarbons.
(d)    “Governmental Authority” means any governmental, quasi-governmental,
state, county, city, or other political subdivision of the United States or any
other country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.
(e)    “Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations, and occupational, safety, and health standards or
controls, including those arising under environmental laws) of any Governmental
Authority.
(f)    “Restricted Period” means during Employee’s employment with the Company,
and for those Employees with a Special Vesting Agreement, through the last lapse
date specified in the Special Vesting Agreement. The duration of the Restricted
Period shall be tolled and suspended for any period that Employee is in
violation of these covenants up to a period of two (2) years, unless such
tolling is disallowed under applicable law.
(g)    “Restricted Area” means the Louisiana parishes of Lafayette, Iberia, and
Terrebonne and the Texas counties of Harris, Fort Bend, Montgomery, Brazoria,
and Galveston, as well as any county/parish in which Employee engaged in the
Company Business during the last twelve months of Employee’s employment with the
Company. Restricted Area shall not include any geographic areas in which
Employee had no responsibility or involvement or about which he/she had access
to Confidential Information.
2.    Non-Competition; Non-Solicitation; Non-Interference. Employee and the
Company agree that the highly competitive nature of the Company’s business,
Employee’s position with the Company, and the Confidential Information,
training, and goodwill provided to Employee during his/her employment with the
Company, as well as incentive to the Company to provide the restricted stock
units under this Agreement, support Employee’s promises not to compete with the
Company, and not to solicit or interfere with the Company’s relationships with
its customers and employees as stated below in the rest of this Section 2 during
the Restricted Period, regardless of the reason for the separation, within the
Restricted Area.
(a)    Subject to the exceptions set forth in Section 2(b) below, Employee
expressly covenants and agrees that during the Restricted Period and in the
Restricted Area, Employee will not engage in or carry on, directly or
indirectly, a Competing Business, as defined herein. Accordingly, Employee will
not, directly or indirectly, own, manage, operate, join, become employed or
engaged by, partner in, control, participate in, be connected with, loan money
or sell or lease equipment or property to, or otherwise be affiliated with any
Competing Business.
(b)    Notwithstanding the restrictions contained in Section 2(a), Employee may
own less than 2% of the outstanding stock of any class for a Competing Business
which sells its stock on a national securities exchange if Employee is not
involved in the management of such Competing Business.
(c)    Employee further expressly covenants and agrees that during the
Restricted Period and in the Restricted Area, Employee will not interfere with
the Company’s relationship with, solicit or hire or otherwise encourage to
change or leave their employment or contractor position with the Company any
person currently employed by or engaged as a contractor to the Company, or who
was employed by or engaged by the Company during Employee’s employment with the
Company.

8



--------------------------------------------------------------------------------



This restriction shall not include any current or potential employee or
contractor of the Company for which employee had no responsibility, no
involvement, and about which he/she had no access to Confidential Information
during his/her employment with the Company.
(d)    During the Restricted Period and in the Restricted Area, Employee further
agrees that he/she will not solicit business from, nor encourage or otherwise
cause any current or potential customer, vendor or supplier of the Company,
including its current or planned (future) projects, bids, or contracts, to cease
or materially change their current or potential business relationship with the
Company or otherwise attempt to interfere with these Company relationships. For
purposes of this Section, “potential customer, vendor or supplier” shall mean
any entity or person with whom the Company has been pursuing a business
relationship during Employee’s employment with the Company, and any “potential
business relationship” shall mean any relationship pursued by the Company during
Employee’s employment with the Company, including any current or planned
(future) bids, projects or contracts. This restriction shall not include any
current or potential customer, vendor or supplier of the Company for which
Employee had no responsibility, no involvement, and about which he/she had no
access to Confidential Information during his/her employment with the Company.
3.    Non-Disclosure. Employee acknowledges that the Confidential Information
provided to Employee during his/her employment with the Company is confidential,
proprietary, not known outside of the Company’s business, valuable, special
and/or a unique asset of Company which belongs to the Company and gives the
Company a competitive advantage. If this Confidential Information were disclosed
to third parties or used by third parties and/or Employee, such disclosure or
use would seriously and irreparably damage the Company and cause the loss of
certain competitive advantages. Employee promises he/she has not and will not
disclose in any way, or use for Employee’s own benefit or for the benefit of
anyone besides the Company, the Confidential Information described above.
Employee acknowledges that this promise of non-disclosure and non-use continues
indefinitely and specifically does not expire at the end of Employee’s
employment with the Company.
4.    Intellectual Property. Employee ratifies any previous assignment for any
Intellectual Property under other agreements or obligations, including any
fiduciary duty to the Company, and otherwise hereby assigns to the Company all
right, title and interest Employee has or may acquire in and to any Intellectual
Property that results from Employee’s efforts, either alone or jointly with
others, during the period of Employee’s employment with the Company.
“Intellectual Property” means any and all inventions, discoveries, developments,
innovations, processes, designs, methods, technologies, formulae, models,
research and development, patents, patent applications, trade secrets and other
Confidential Information and works of authorship (including copyrightable works,
copyrights and copyright applications), and improvements to any of the foregoing
that, either alone or jointly with others: (a) result from any work performed on
behalf of the Company, or from a research project suggested by the Company; (b)
relate in any way to the existing or contemplated Business of the Company; or
(c) result from the use of the Company’s time, material, employees or
facilities. Employee acknowledges and agrees that any work Employee performs for
the Company during employment that constitutes copyrightable subject matter
shall be considered a “work made for hire” as that term is defined in the United
States Copyright Act (17 U.S.C. Section 101). Employee hereby ratifies and
otherwise transfers and assigns to the Company, and waives and agrees never to
assert, any and all rights to claim authorship, rights to object to any
modification or other moral rights that Employee may have in or with respect to
any Intellectual Property and/or works made for hire, even after termination of
Employee’s employment. Employee further agrees that if, in the course of
providing services to the Company, Employee incorporates any intellectual
property owned by Employee, the Company is hereby granted a nonexclusive,
royalty-free, perpetual, irrevocable, worldwide right and license to make, have
made, copy, modify, use, distribute and sell such intellectual property or
products incorporating such

9



--------------------------------------------------------------------------------



intellectual property of Employee. During and after Employee’s employment,
Employee will assist and cooperate with the Company for no additional
compensation but at the Company’s out of pocket expense and execute documents
requested by the Company to acquire, transfer, maintain, perfect and enforce the
Company’s rights to the Intellectual Property, including patent, copyright,
trade secret and other protections for the Company’s Intellectual Property.
5.    Employee Acknowledgement of Need For Protections and Restrictions
Promised. Employee acknowledges and understands that his/her promises in this
Exhibit A restrict some of his/her actions during and after employment with the
Company. However, Employee acknowledges and agrees that he/she has or will
receive sufficient consideration from the Company to justify such restrictions.
Further, Employee acknowledges that Employee’s skills are such that Employee can
be gainfully employed in non-competitive employment and that these restrictions
will not prevent Employee from earning a living.
6.    Notification to Subsequent Employers/Business Relationships. Employee
further acknowledges that in order to enforce his/her obligations under this
Agreement and Exhibit A that the Company will need to notify any subsequent
actual or potential employers or other business relationships of Employee’s
obligations under this Agreement and Exhibit A. Employee agrees to notify the
Company of the identity of his/her potential employers or other business
relationships which may be a Competing Business, during the Restricted Period
and in the Restricted Area, and Employee consents to the Company providing
notification to these employers/business relationships of Employee’s ongoing
obligations to the Company under this Exhibit A or under other applicable law or
agreement with the Company.
7.    Return of Confidential Information and Company Property. All written or
electronic or other data, materials, records and other documents made by, or
coming into the possession or control of, Employee which contain or disclose
Confidential Information shall be and remain the property of the Company. Upon
request, and in any event, without request upon termination of Employee’s
employment with the Company for any reason, Employee shall promptly return,
without deletion, copying or alteration, all written or electronic materials,
data, information, records and any other property in Employee’s possession or
control, whether located on or off Company premises, which may concern the
Company, its current or potential customers, vendors or suppliers, whether or
not designated as confidential or proprietary in nature.
8.    No Interference with Rights. Employee acknowledges and agrees that nothing
in this Exhibit A is intended to, nor does it, interfere with or restrain
Employee’s right to share or discuss information regarding his/her wages, hours,
or other terms and conditions of employment in the exercise of any rights
provided by the National Labor Relations Act. Further, Employee acknowledges and
agrees that this Exhibit A is not intended to, nor does it, interfere with or
restrain Employee’s right to report unlawful actions to any law enforcement or
administrative agency, or to participate in any such agency’s investigation.
9.    Reasonableness; Enforcement; Reformation. Employee hereby represents that
Employee has read and understands, and agrees to be bound by, the terms of this
Exhibit A. Employee acknowledges that the geographic scope and duration of the
covenants contained in this Exhibit A are the result of arm’s-length bargaining
and are fair and reasonable in light of (a) the nature and wide geographic scope
of the Company’s Business, (b) Employee’s contact with the Company’s business in
all jurisdictions in which it is conducted, which includes the entire Restricted
Area, and (c) the amount of Confidential Information that Employee is receiving
in connection with the performance of Employee’s duties on behalf of the Company
and/or its affiliates and the amount of goodwill with which Employee is and/or
will be connected and will help build on behalf of the Company and its
affiliates. It is the desire and intent of the Parties that the provisions of
this Exhibit A be enforced to the fullest extent permitted under applicable
Legal Requirements, whether now or hereafter in effect; therefore, to the extent
permitted by applicable Legal Requirements, Employee and the Company hereby
waive any provision of applicable Legal Requirements that would render any
provision of this Exhibit A invalid or unenforceable. Nevertheless, if any of
the aforesaid restrictions are found by a

10



--------------------------------------------------------------------------------



court of competent jurisdiction to be unreasonable, or overly broad as to
geographic area or time, or otherwise unenforceable, the Parties intend for the
restrictions herein set forth to be modified by the court making such
determination so as to be reasonable and enforceable and, as so modified, to be
fully enforced. By agreeing to this contractual modification prospectively at
this time, the Company and Employee intend to make this Exhibit A enforceable
under the law or laws of all applicable states and other jurisdictions so that
the terms of this Exhibit A as prospectively modified shall remain in full force
and effect and shall not be rendered void or illegal. Such modifications to
Exhibit A shall not affect the other terms of the Agreement.

11

